tcmemo_2012_24 united_states tax_court terrance clem wright petitioner v commissioner of internal revenue respondent docket no 5031-11l filed date terrance clem wright pro_se carol-lynn e moran for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine issue exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien filed under sec_6323 should be sustained in his response to respondent’s motion petitioner does not contest any of respondent’s allegations and seems to indicate that respondent’s motion should be granted background at the time the petition was filed petitioner resided in pennsylvania petitioner filed income_tax returns for the taxable years and years at issue but failed to pay all of the liabilities reported on the returns as a result respondent assessed the taxes shown on the returns respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising petitioner that a notice_of_federal_tax_lien nftl had been filed with respect to his unpaid liabilities for the years at issue and that petitioner could 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended request a hearing with respondent’s office of appeals on date petitioner submitted a form request for a collection_due_process or equivalent_hearing in which he did not contest the underlying tax_liabilities but instead requested an installment_agreement on date respondent’s settlement officer sent petitioner a letter scheduling a telephone conference for date in the letter the settlement officer requested that petitioner provide financial information and a monthly payment proposal so that she could make a decision regarding petitioner’s request for an installment_agreement on date a telephone conference was held between respondent’s settlement officer and petitioner petitioner advised the settlement officer that he was not currently able to afford to make any installment_agreement payments the settlement officer advised petitioner that while he had provided respondent with some of the financial documents that were requested he did not provide bank statements and as a result there was insufficient information available for the settlement officer to determine whether petitioner should be placed in currently not collectible cnc status the settlement officer further advised petitioner that he could pursue cnc status when he obtained all of the necessary financial documents on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or determining that petitioner would not be granted relief from the nftl and that petitioner did not qualify for withdrawal of the notice as allowed for by sec_6323 on date petitioner filed a petition with this court in the petition petitioner does not contest the underlying liabilities or the denial of an installment_agreement instead petitioner’s only contention is that he does not have sufficient funds to pay his admitted liabilities and he requests suspension of collection action on the basis of economic hardship discussion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment is granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 quoting fed r civ p see also 119_tc_157 115_tc_554 petitioner’s response to respondent’s motion fails to indicate that there is a genuine issue for trial consequently we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding his underlying liabilities see rule a smith v commissioner tcmemo_2008_ petitioner made no specific arguments and presented no evidence to bring into doubt the correctness of the underlying tax_liabilities as calculated by respondent the court reviews administrative determinations by respondent’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite- the determination of an appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 the notice_of_determination sets forth the internal revenue service’s verification of compliance with applicable law and administrative procedure and petitioner did not challenge that verification consequently no verification issues under sec_6330 are at issue furthermore the issues raised in the petition pertain only to collection alternatives based upon his financial hardship and these issues were considered by the appeals officer the appeals officer determined that the proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection be no more intrusive than necessary the appeals officer determined not to grant petitioner’s request that the collection activity against him be suspended on the ground of financial hardship suspension of collection activity is a collection alternative that the taxpayer may propose and that the office of appeals must take into consideration see sec_6330 b the internal_revenue_manual irm makes provision for a taxpayer’s account to be declared currently not collectible in cases of hardship see irm pts dollar_figure date policy statement date to justify suspension of collection on the ground that the account should be deemed cnc petitioner must show that he cannot afford to pay the liabilities and to do so he must show his financial circumstances including the money that is available to him and the expenses that he bears see pitts v commissioner tcmemo_2010_101 sec_301_6320-1 proced admin regs an appeals officer does not abuse his or her discretion in denying cnc status where the taxpayer has not submitted the necessary financial information mahlum v commissioner tcmemo_2010_212 swanton v commissioner tcmemo_2010_140 the appeals officer requested that petitioner submit bank statements and other financial information so that collection alternatives could be considered petitioner submitted some of the requested information but failed to submit bank statements because petitioner failed to submit the requested bank statement information the appeals officer was unable to accurately ascertain petitioner’s financial circumstances and consequently determined that she could not calculate the appropriate installment_agreement terms or grant petitioner cnc status in the absence of the requested information respondent’s appeals officer did not abuse her discretion in denying petitioner’s request for collection alternatives see mahlum v commissioner tcmemo_2010_212 swanton v commissioner tcmemo_2010_140 pitts v commissioner tcmemo_2010_ as a result respondent’s determination is sustained to reflect the foregoing will be entered an appropriate order and decision
